DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 8 recites both a method and an apparatus. A single claim may not contain both a product and a method of its use, as that claim is in two statutory classes, and not only the single class into which each claim must fall. In IPXL Holdings, L.L.C. v. Amazon.com, Inc., 19 the Federal Circuit invalidated as indefinite a claim that recited both an apparatus and a method of using the apparatus. To claim in two classes of 
Claims 9-14 are rejected because they depend on indefinite claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziarno (IDS: EP 3,217,364 A2) hereinafter Ziarno.
Claim 1:
Ziarno discloses a communication adapter of a gas turbine engine of an aircraft, the communication adapter comprising: a housing configured to be coupled to the gas turbine engine; [Figs. 1-2, Item 20; Para. 0027] a plurality of antennas integrated in the housing; [Fig. 8; Para. 0027] a memory system; and processing circuitry [Fig. 5; Paras. 0028, 0038] configured to: establish communication with an engine control mounted on the gas turbine engine; [FADEC/ECU 24; Fig. 2] establish wireless communication between the communication adapter and an offboard system external to the aircraft through at least one of the antennas integrated in the housing of the communication adapter; and [Para. 0040; Fig. 3] authenticate communication requests at the 
Claim 2:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 1.
	Ziarno also discloses wherein the housing comprises a plurality of mounts configured to couple the communication adapter to a fan case of the gas turbine engine. [Para. 0014]	
Claim 5:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 1.
Ziarno also discloses wherein the processing circuitry is further configured to support data uploads, downloads, software updates, test functions, and remote trouble-shooting, and wherein the data comprises one or more of: flight data, engine data, and sensor data. [Para. 0008-0011; 0017; 0027-0029]
Claim 6:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 1.
Ziarno also discloses wherein the processing circuitry is further configured to interface with an aircraft bus of the aircraft. [ARINC 429 bus 24; Fig. 2; Para. 0027]
Claim 8:
Ziarno discloses a method comprising: establishing, by a communication adapter, communication with an engine control mounted on a gas turbine engine of an aircraft, [Figs. 1-2, Item 20; Para. 0027] wherein the communication adapter comprises a housing configured to be coupled to the gas turbine engine and a plurality of antennas integrated in the housing; [Fig. 8; Para. 0027] establishing wireless communication 
Claim 9:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 8.
Ziarno also discloses wherein the housing comprises a plurality of mounts configured to couple the communication adapter to a fan case of the gas turbine engine. [Para. 0014]
Claim 12:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 8.
Ziarno also discloses further comprising: supporting, by the communication adapter, data uploads, downloads, software updates, test functions, and remote trouble-shooting initiated through the offboard system, wherein the data comprises one or more of flight data, engine data, and sensor data. [Para. 0008-0011; 0017; 0027-0029]
Claim 13:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 8.
Ziarno also discloses further comprising: interfacing the communication adapter with an aircraft bus of the aircraft. [ARINC 429 bus 24; Fig. 2; Para. 0027]
Claim 15:
Ziarno discloses a gas turbine engine of an aircraft, the gas turbine engine comprising: a fan section comprising a fan case; [Figs. 1-2, Item 20; Para. 0027] an 
Claim 18:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 15.
Ziarno also discloses wherein the communication adapter is further configured to support data uploads, downloads, software updates, test functions, and remote trouble-shooting, and wherein the data comprises one or more of: flight data, engine data, and sensor data. [Para. 0008-0011; 0017; 0027-0029]
Claim 19:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 15.
Ziarno also discloses wherein the communication adapter is further configured to interface with an aircraft bus of the aircraft. [ARINC 429 bus 24; Fig. 2; Para. 0027]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno as applied to claims 2, 9, and 15 above, and further in view of Sonobe et al. (US 2001/0038143 A1) hereinafter Sonobe.
Claim 3:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 3.
Ziarno doesn’t explicitly disclose wherein the housing comprises a metal chassis with a non-conductive substrate between the metal chassis and the antennas.
However, Sonobe does disclose wherein the housing comprises a metal chassis with a non-conductive substrate between the metal chassis and the antennas. [Para. 0003]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ziarno with the disclosure of Sonobe to provide physical protection and prevent electrical interferences thus improving reliability.
Claim 10:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 10.
Ziarno doesn’t explicitly disclose wherein the housing comprises a metal chassis with a non-conductive substrate between the metal chassis and the antennas.
However, Sonobe does disclose wherein the housing comprises a metal chassis with a non-conductive substrate between the metal chassis and the antennas. [Para. 0003]

Claim 16:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 16.
Ziarno doesn’t explicitly disclose wherein the housing comprises a metal chassis with a non-conductive substrate between the metal chassis and the antennas.
However, Sonobe does disclose wherein the housing comprises a metal chassis with a non-conductive substrate between the metal chassis and the antennas. [Para. 0003]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ziarno with the disclosure of Sonobe to provide physical protection and prevent electrical interferences thus improving reliability.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno and Sonobe as applied to claims 3, 10, and 16 above, and further in view of Shams (US 2017/0334576 A1) hereinafter Shams.
Claim 4:
Ziarno and Sonobe, as shown in the rejection above, discloses all the limitations of claim 3.

However, Sonobe does disclose wherein the antennas are partitioned into four quadrants of the housing, the antennas comprising a Wi-Fi antenna, a global positioning system antenna, a cellular network antenna, and a satellite communication antenna. [Para. 0039]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ziarno and Sonobe with the disclosure of Sonobe to provide physical protection and prevent electrical interferences thus improving reliability.
Claim 11:
Ziarno and Sonobe, as shown in the rejection above, discloses all the limitations of claim 10.
Ziarno doesn’t explicitly disclose wherein the antennas are partitioned into four quadrants of the housing, the antennas comprising a Wi-Fi antenna, a global positioning system antenna, a cellular network antenna, and a satellite communication antenna.
However, Sonobe does disclose wherein the antennas are partitioned into four quadrants of the housing, the antennas comprising a Wi-Fi antenna, a global positioning system antenna, a cellular network antenna, and a satellite communication antenna. [Para. 0039]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ziarno and Sonobe with the 
Claim 17:
Ziarno and Sonobe, as shown in the rejection above, discloses all the limitations of claim 16.
Ziarno doesn’t explicitly disclose wherein the antennas are partitioned into four quadrants of the housing, the antennas comprising a Wi-Fi antenna, a global positioning system antenna, a cellular network antenna, and a satellite communication antenna.
However, Sonobe does disclose wherein the antennas are partitioned into four quadrants of the housing, the antennas comprising a Wi-Fi antenna, a global positioning system antenna, a cellular network antenna, and a satellite communication antenna. [Para. 0039]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ziarno and Sonobe with the disclosure of Sonobe to provide physical protection and prevent electrical interferences thus improving reliability.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno as applied to claims 1, 8, and 15 above, and further in view of McKelvey et al. (US 2006/0108988 A1) hereinafter McKelvey.
Claim 7:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 1.

However, McKelvey does disclose further comprising: one or more connector ports providing at least two independent power supply connections to externally control power supplied to the processing circuitry and a communication interface of the communication adapter. [Para. 0015]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ziarno with the disclosure of McKelvey to provide a redundant source of power thus ensuring reliability.
Claim 14:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 8.
Ziarno doesn’t explicitly disclose further comprising: separately enabling and disabling processing circuitry and a communication interface of the communication adapter responsive to at least two independent power supply connections externally controlled through one or more connector ports of the communication adapter.
However, McKelvey does disclose further comprising: separately enabling and disabling processing circuitry and a communication interface of the communication adapter responsive to at least two independent power supply connections externally controlled through one or more connector ports of the communication adapter. [Para. 0015]

Claim 20:
Ziarno, as shown in the rejection above, discloses all the limitations of claim 15.
Ziarno doesn’t explicitly disclose wherein the engine control is coupled to one or more connector ports of the communication adapter, and the engine control is configured to control at least two independent power supply connections through the one or more connector ports to separately control power supplied to processing circuitry and a communication interface of the communication adapter.
However, McKelvey does disclose wherein the engine control is coupled to one or more connector ports of the communication adapter, and the engine control is configured to control at least two independent power supply connections through the one or more connector ports to separately control power supplied to processing circuitry and a communication interface of the communication adapter. [Para. 0015]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ziarno with the disclosure of McKelvey to provide a redundant source of power thus ensuring reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747